internal_revenue_service department of the treasury oe dist washington dc contact person 9g u telephone number in reference to op e eo t l date nfc employer_identification_number key district_office a a l o o s o u o t n o v t f i sec_1 o l o r d r i u q j l n r i dear sir or madam this refers to your request for rulings under sec_501 and a of the internal_revenue_code m is a d corporation that controls and oversees a health facts care delivery system of teaching and community hospitals physician groups and other caregivers includes six hospitals corporate member of each of these hospitals hospitals is the school of medicine is the parent_corporation and sole an acute care teaching hospital affiliated with the m health care system one of these p m m is also the sole corporate member of r the faculty the faculty practice is practice academic and clinical group practice that is affiliated with the school of medicine and employs all of the full-time faculty physicians practicing at p approximately physicians all of whom enjoy medical staff the faculty practice employs a multi-disciplinary privileges at the provision of clinical services medical education and research the activities of the faculty practice include p m and p each have been recognized as organizations described is subject_to the in sec_501 substantial conflicts of interest policy adopted by m of the code i a l is d corporation that has been recognized as an of the code at l‘s the main facility l provides health care organization described in sec_501 main facility in e services to ambulatory patients diagnosed with diabetes and related diseases including p’s patients and engages in both clinical and laboratory research activities and medical education programs involving diabetes and related diseases m and l will enter into a formal cooperative arrangement involving the diagnosis treatment and care of ambulatory patients with diabetes and related diseases and the performance of related medical_research and medical education m and l intend to operate this arrangement through n which has been recognized as formerly known as described in sec_501 articles of organization m and l are the members of nw and n will operate in conjunction with n’s proposed amended bylaws l will elect five of the nine members of n’s board_of trustees and m will elect four and in support of mand l under n’s restated of the code an organization under under this proposed arrangement except in certain limited circumstances n will be the exclusive provider of diabetes services for m's affiliates including pb integrated multi-disciplinary practice that will serve as essential component of m’s broad-based network of hospitals and other health care providers including p n will provide an an n has applied for a clinic license from the d department of once this license is granted n rather than l public health will provide health care services to ambulatory patients diagnosed with diabetes and related diseases including p's patients n’s principal_place_of_business will be at the main ll will lease to n approximately percent of the main facility facility where l currently provides health care services to ambulatory patients diagnosed with diabetes and related diseases in the leased portion of the main facility n will provide health care services to ambulatory patients diagnosed with diabetes and related diseases including p’s patients using leased and contracted physicians and other professional staff initially n will not directly employ physicians or other instead l will lease to n l’s employed medical personnel physicians who currently provide health care services to ambulatory patients diagnosed with diabetes and related diseases in addition m’s affiliates including the faculty practice may contract their employed physicians to l or directly to n m and l will enter into a joint_venture agreement with under the joint_venture agreement pursuant toa pb will provide clinical and respect to n services agreement between p and n management services to n based on its costs which include the direct and indirect fully allocated costs of the services provided n will compensate p for these services rulings requested the proposed arrangement between m and l with respect to n will not affect the status of p as an organization described in sec_501 of the code the payments p will receive from n under the services agreement for the provision of clinical and management services to n will not constitute unrelated_business_taxable_income to p under sec_512 a i code of the sec_501 applicable law sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a of the income_tax regulations provides that for an organization to be exempt as one described it must be both organized and in sec_501 operated exclusively for one or more exempt purposes sec_1 c -1 d i b purpose includes a charitable purpose of the regulations an exempt of the code under 199910u63 sec_1 c -1 d the term charitable is used in sec_501 its generally accepted legal sense long been recognized as second fratcher the law of trusts sec_368 rev of trusts sec_368 a charitable purpose rul 1969_2_cb_117 see restatement 4a scott and 4th ed of the regulations provides that of the code in the promotion of health has revrul_69_545 1969_2_cb_117 established a community a hospital benefit standard as the basis for the federal_income_tax exemption of hospital satisfies the community benefit standard if the health of community as individuals in achieving that objective a whole and it does not unduly benefit private a class of persons broad enough to benefit the this revenue_ruling held that a it promotes sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes specified in sec_501 not be activities is not in furtherance of so regarded if more than an insubstantial part of it engages primarily in an exempt_purpose of the code an organization will its sec_512 a sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an organization from any unrelated_trade_or_business regularly less the deductions directly connected with the carried on by carrying on of such trade_or_business both computed with certain modifications it sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the purpose or function constituting the basis for its exemption sec_513 of the code provides that the term unrelated_trade_or_business does not include any trade_or_business which is carried on described in sec_501 organization primarily for the convenience of a hospital by the in the case of its patients an organization such as sec_1_513-1 of the regulations defines unrelated_business_taxable_income to mean gross_income derived by an less directly connected deductions and subject organization from any unrelated_trade_or_business regularly carried on by it to certain modifications organization subject_to the tax imposed by sec_511 of the code is includible in the computatioa of unrelated business is income from trade_or_business taxable_income if such trade_or_business is regularly carried on by the the conduct of such trade_or_business is organization and not substantially related other than through the production of funds to the organization's performance of its exempt functions therefore gross_income of an exempt it sec_1_513-1 of the regulations states that the presence of the substantially related requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is performing the services involved -- and the accomplishment of the organization's exempt purposes of producing or distributing the goods or sec_1_513-1 of the regulations states that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the an exempt_purpose and is substantially related achievement of for purposes of sec_513 only if the causal relationship is a trade_or_business substantial one from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes for the conduct of thus a sec_501 c rationale following the consummation of the proposed arrangement b will continue its activities between l and m with respect to n of promoting the health of the community under the community benefit standard established in rev will continue to be organized and operated exclusively for therefore p will continue to satisfy the charitable purposes c - organizational and operational tests under sec_1 a m and l will not adversely affect the status of p as an of the code organization described in sec_501 c of the regulations a result the arrangement between rul thus b supra as sec_512 a following the consummation of the proposed arrangement between l and m with respect to n license from the state of d and after n obtains a clinic n rather than l will provide health care services to ambulatory patients diagnosed with diabetes and related diseases including p’s patients the exclusive provider of diabetes services for m’s affiliates in effect n will operate as p's outpatient including p clinic for treating ambulatory patients diagnosed with diabetes and related diseases thus n will be as pb’s tax-exempt a result p’s activities will have a substantial therefore p’s clinical and management activities with respect to n will materially benefit p’s activities and will contribute importantly to the accomplishment of purposes causal relationship to the achievement of p’s tax-exempt purpose under sec_1_513-1 of the regulations clinical and management activities with respect to n are activities that will be substantially related to p's performance of of the code and sec_1_513-1 of the regulations its exempt functions within the meaning of sec_512 a thus p’s ruling sec_1 the proposed arrangement between m and l with respect to n will not affect the status of p as an organization described in sec_501 of the code the payments p will receive from n under the services agreement for the provision of clinical and management services to n will not constitute unrelated_business_taxable_income to p under sec_512 code of the these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organization that requested it may not be used or cited by others as precedent sec_6110 o the code provides that they we are informing your key district_director of this action please keep a copy of this ruling in your permanent records - j in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representatives sincerely marvin friedlander marvin friedlander chief exempt_organizations technical branch
